DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-9, 11, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150219955 A1 (SON; JunHee) in view of US 20200285114 A1 (YAMASHITA; Ryohei et al.)


    PNG
    media_image1.png
    603
    472
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    252
    487
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    306
    685
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    415
    586
    media_image4.png
    Greyscale

Per claims 1 and 11, Son teaches a display panel [PNL]; and a backlight unit configured to irradiate light onto the display panel [see figure 2]: an optical unit including a substrate [SP] on which a plurality of light emitting devices for irradiating light are disposed [LS], the optical unit configured to uniformly distribute the light emitted from the plurality of light emitting devices [LGP]; a cover bottom accommodating the optical unit [BC]; and a side housing fixed to the cover bottom and disposed to overlap at least a part of an upper surface of the optical unit [CSF].  
Son lacks a reflector including a plurality of holes and wherein the optical unit further comprises a light conversion sheet disposed over the substrate and including at least one light conversion pattern, the at least one light conversion pattern is overlapped with a corresponding light emitting device among the plurality of light emitting devices, and the at least one light conversion pattern is not overlapped with the reflector.  However, Yamashita teaches an optical unit further comprises a substrate [122], a light conversion sheet disposed over the substrate [150] and including at least one light conversion pattern [patterned to be formed over the light sources], the at least one light conversion pattern is overlapped with a corresponding light emitting device among the plurality of light emitting devices [see figure 3], and the at least one light conversion pattern is not overlapped with the reflector [see reflector 140 with holes at the lightsources].  Improved contrast would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Yamashita with Son. 
Per claims 6 and 16, Son in view of Yamashita teaches the backlight unit according to claim 1, wherein a rigid stiffener [RF] is disposed on one surface of the side housing, and an adhesive is disposed on the opposite side of the one surface of the side housing [FM].  
Per claims 7 and 17, Son teaches the backlight unit according to claim 6, wherein the rigid stiffener is disposed on a portion of one surface of the side housing that overlaps an upper surface of the optical unit [see figure 2].  
Per claim 8 and 18, Son in view of Yamashita teaches the backlight unit according to claim 1, wherein a first side of the cover bottom is disposed in contact with an upper surface disposed to overlap a part of a bottom surface of the cover bottom, a second side facing the first side is arranged not to overlap the bottom surface of the cover bottom, and the side housing is fixed to the cover bottom at a position where the second side is arranged [see HK region and the region of BC between the two HKs].  
Per claims 9 and 19, Son in view of Yamashita teaches the backlight unit according to claim 1, wherein a first side of the cover bottom is arranged in contact with an upper surface disposed to overlap a part of a bottom surface of the cover bottom [hook region of BC], a clip is fastened to a second side facing the first side, and the side housing is fixed to the cover bottom [see coupling portion of the hook HK at the side cover CFS].  
Claim 1, 3-5, 10, 13-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150219955 A1 (SON; JunHee) in view of US 20200285114 A1 (YAMASHITA; Ryohei et al.), as applied to claims  1, 6-9, 11, and 16-19, and further in view of US 20200117055 A1 (KIM; Jinhyoung). 



    PNG
    media_image5.png
    585
    541
    media_image5.png
    Greyscale

[QD].  Improved contrast, brightness, and color gamut would have been an expected benefit. Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Kim with Son. 
Per claims 4 and 14, Son in view of Yamashita and Kim teaches the backlight unit according to claim 1,  Son lacks, but Kim renders obvious, a light conversion unit disposed in a position where the optical unit and the side housing overlap each other, on the optical unit [inherent to the combination].  Improved contrast, brightness, and color gamut would have been an expected benefit. Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Kim with Son. 
Per claims 5 and 15, Son in view of Yamashita and Kim teaches the backlight unit according to claim 4, wherein the light conversion unit includes a plastic body coated with phosphor [see paragraph 0058].  
Per claims 10 and 20, Son in view of Yamashita and Kim teaches the backlight unit according to claim 3, wherein the at least one light conversion pattern is arranged adjacent to a light source protection layer or adjacent to the diffusion plate or the color conversion sheet [see DF and BS].  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Kim with Son. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-11, and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871